JOSEPH H. HUNT
Assistant Attorney General
U.S. Department of Justice
MICHAEL D. GRANSTON
Director, Civil Division, Fraud Section
ANDY J. MAO
Deputy Director, Civil Division, Fraud Section

NICHOLAS C. PERROS
Trial Attorney
U.S. Department of Justice
Civil Division, Fraud Section
P.O. Box 261, Ben Franklin Station
Washington, DC 20044
Telephone: (202) 616-2629
Email: nicholas.c.perros@usdoj.gov

Attorneys for the United States of America

                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF ALASKA

  JOAN WILSON and                                     )
  PAUL FRANKE, M.D.,                                  )
                                                      )
                        Plaintiffs,                   ) No. 3:16-cv-00195-TMB
                                                      )
         vs.                                          ) UNITED STATES’ STATEMENT
                                                      ) OF INTEREST
  ALASKA NATIVE TRIBAL HEALTH                         )
  CONSORTIUM,                                         )
                                                      )
                       Defendants.                    )
                                                      )

       The United States submits this Statement of Interest pursuant to 28 U.S.C. § 517 in

response to a motion to disqualify filed by defendant Alaska Native Tribal Health Consortium

(ANTHC), ECF No. 32. In its supporting memorandum, ANTHC asserts that Plaintiff Joan

Wilson, who is an attorney, violated the Alaska Rules of Professional Conduct in part because she

“represented” the United States in a qui tam law suit against her former client. See ANTHC Memo.

in Support of Mot. to Disqualify at 3, 7-18, ECF No. 33. The United States writes to clarify that



         Case 3:16-cv-00195-TMB Document 56 Filed 12/13/18 Page 1 of 3
although relators may bring qui tam claims on behalf of the United States under the False Claims

Act, see 31 U.S.C. § 3730(b)(1), relators are not counsel to the United States, see 28 U.S.C. § 516

(“Except as otherwise authorized by law, the conduct of litigation in which the United States, an

agency, or officer thereof is a party, or is interested, and securing evidence therefor, is reserved to

officers of the Department of Justice, under the direction of the Attorney General.”). Here, Joan

Wilson was a relator in a qui tam action against ANTHC, but was not counsel to the United States.

The United States does not otherwise take a position on the merits of ANTHC’s motion to

disqualify.1

       RESPECTFULLY SUBMITTED this 13th day of December, 2018.

                                                       JOSEPH H. HUNT
                                                       Assistant Attorney General

                                                       /s/ Nicholas C. Perros
                                                       MICHAEL D. GRANSTON
                                                       ANDY J. MAO
                                                       NICHOLAS C. PERROS
                                                       Attorneys, Civil Division
                                                       U.S. Department of Justice
                                                       P.O. Box 261
                                                       Ben Franklin Station
                                                       Washington, DC 20044
                                                       Telephone: (202) 616-2879
                                                       Email: Nicholas.C.Perros@usdoj.gov

                                                       Attorneys for the United States of America



1
 In its motion, ANTHC also argues that disqualification is warranted because relators produced
attorney-client privileged documents belonging to ANTHC to the United States. ANTHC Memo
at 7, 20. The Department of Justice attorney who received these materials sequestered the
production without reviewing any privileged documents and asked relator to reproduce only non-
privileged materials.
STATEMENT OF INTEREST
Wilson & Franke v. ANTHC, Case No. 3:16-cv-00195-TMB                                       Page 2 of 3




          Case 3:16-cv-00195-TMB Document 56 Filed 12/13/18 Page 2 of 3
                                 CERTIFICATE OF SERVICE

I hereby certify that on December 13, 2018, a true and correct copy of the foregoing was served
electronically on the parties via CM/ECF.


                                                           /s/ Nicholas C. Perros
                                                           NICHOLAS C. PERROS
                                                           Trial Attorney, Fraud Section
                                                           U.S. Department of Justice




STATEMENT OF INTEREST
Wilson & Franke v. ANTHC, Case No. 3:16-cv-00195-TMB                                 Page 3 of 3




         Case 3:16-cv-00195-TMB Document 56 Filed 12/13/18 Page 3 of 3
